DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 12 February 2020 has/have been considered by the examiner (see attached PTO-1449).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael E. Fogarty (Reg. No.: 36,139) on 06 May 2021.

In Claim 2, lines 4-5, and Claim 10, line 3, please replace the phrase “the plurality of imaging devices” with - - a plurality of imaging devices - - .


Allowable Subject Matter
Claims 1-11 are allowed.
The examiner notes that based on the Applicant’s Specification, the claimed correction of projection information based on a size ratio between the first and second mobile objects essentially means that when a three-dimensional overhead image generation system is installed in a vehicle different in vehicle type from a reference vehicle, a comparison is made between stored reference vehicle dimensional information and current vehicle dimensional information (see Figs. 6 and 9-11) in order to 
In light of this, the following is an examiner’s statement of reasons for allowance: The prior art of record (Watanabe (US 2020/0238907 A1), Figs. 5-8; Gagnon (US 2018/0232909 A1), Figs. 1-3; Scholl (US 2016/0080699 A1), Figs. 1-4 and 7-8; Bandou (US 2012/0293659 A1), Figs. 1-4 and 6) fails to anticipate or fairly suggest the features of: an information processing apparatus comprising obtaining projection information used for generating a three-dimensional overhead image by projecting a plurality of image data imaged by a plurality of imaging devices to a three-dimensional projection surface when the plurality of imaging devices are installed in a first mobile object, inputting size information of a second mobile object that is different from the first mobile object, correcting the projection information based on a size ratio between the first mobile object and the second mobile object, calculated based on the size information of the second mobile object, and storing corrected projection information in the second mobile object, along with all other limitations specified in independent Claims 1 and 11.
Dependent Claims 2-10 are allowed by virtue of their dependencies to the above allowable independent Claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner notes that multiple references cited are considered relevant, since they disclose calibration/correction methods for a three-dimensional projection of a vehicle. For example, the following references show similar features in the claims, although not relied upon: Appia (US 2017/0195564 A1), Figs. 6-7; Sakano (US 2016/0176343 A1), Figs. 1-5; Natroshvili (US 2012/0287232 A1), Figs. 1-3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN M WALSH/Examiner, Art Unit 2482                                                                                                                                                                                                        
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482